Citation Nr: 0709854	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right shoulder impingement.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1992 to February 
1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 and February 2000 
rating decisions by the RO.  

The Board remanded this case back to the RO in July 2000 and 
December 2003 for further development of the record.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in June 2006.  



FINDINGS OF FACT

1.  The service-connected right shoulder impingement syndrome 
is shown to be manifested by MRI evidence of high-grade 
partial insertional tear of the anterior leading edge of the 
supraspinatus with some functional loss due pain; limitation 
of movement or functional loss due to pain of the major arm 
below shoulder level is not demonstrated.  

2.  The service-connected lumbosacral strain is shown to be 
manifested by spinal stenosis with mild degenerative changes, 
but more than slight loss of motion with pain at the extremes 
is demonstrated; neither severe functional loss due to pain 
nor limitation of flexion to 30 degrees or less is not shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected right shoulder 
impingement have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5200-5203 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 5235-5243 
(2006); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in August 2003 and May 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed January 1998 and May 2000 rating decisions.  
However, the RO readjudicated these claims in subsequent 
Supplemental Statements of the case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, in this case the evaluation for 
the lumbosacral strain, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.	Factual Background

The RO granted service connection for the right shoulder 
impingement in a June 1997 rating decision and assigned a 
noncompensable evaluation.  The RO deferred a decision on the 
back disorder until after a VA examination.  

In a January 1998 rating decision, the RO increased the 
evaluation for the service-connected shoulder impingement to 
20 percent as of the original date of claim.  The RO also 
granted service-connection for lumbosacral strain and 
assigned a noncompensable evaluation.  

The veteran filed a timely Notice of Disagreement (NOD) with 
regard to the assigned evaluation for the lumbosacral strain 
in June 1998.  The RO issued a Statement of the Case (SOC) 
and the veteran perfected his appeal regarding the issue of 
an increased evaluation for the service-connected lumbosacral 
strain in August 1998.  

Following the September 1999 remand action, the veteran was 
afforded an updated VA examination in January 2000.  In 
February 2000, the RO increased the evaluation for the 
service-connected lumbosacral strain to 20 percent as of the 
original date of claim.  

As noted, since this increase did not constitute a full grant 
of the benefit sought, the veteran's claim for an increased 
evaluation remains on appeal.  See AB v. Brown, 6 Vet.App. at 
39 (1993).  

Moreover, the veteran filed a claim for an increased 
evaluation for his service-connected right shoulder 
impingement in January 2000.  The RO denied entitlement to an 
increase in May 2000 and the veteran filed a timely NOD in 
June 2000.  The veteran perfected his appeal regarding the 
issue of an increased evaluation for the service-connected 
right shoulder impingement in October 2005.  

From August 1998 to January 1999, the veteran received 
treatment for his back disorder at both a VA and private 
medical facility.  In a January 1999 treatment record, the 
veteran reported that he injured his back when he slipped and 
fell walking to work.  He complained of having lower back 
pain, but denied any numbness, tingling, weakness, bowel or 
bladder problems.  He reported that he was using heating pads 
to treat the pain.  

On examination, the veteran had good alignment in the back, 
but did have limitation in flexion.  He had mild tenderness 
in the lumbar area.  Straight leg raises were negative.  
There was no swelling or edema.  There was good full 
sensation and no noted weakness.  Heel to toe walk was 
intact, as were reflexes of the knee and ankle.  The gait was 
slightly atalgic but without ataxia noted.  

The veteran was diagnosed with strain of the lower back.  The 
veteran was prescribed medication for the pain and advised to 
ice and heat his back as needed.  He was also given back 
flexion exercises to do.  

From September 1999 to December 1999, the veteran received 
treatment for his right shoulder impingement in a private 
medical facility.  In the September 1999 record, the veteran 
complained of having right shoulder pain.  He reported 
sustaining an external rotation abduction injury to his 
shoulder.  

The X-ray studies were negative for fractures, dislocations 
or other significant bony abnormalities.  He reported a 
history of rotator cuff tendonitis during his military 
service.  He denied any radiation down his shoulder or 
numbness or tingling.  

On examination, the veteran demonstrated tenderness in all 
ranges of motion.  He had full range of motion, but had pain 
at extremes of forward elevation and abduction.  He had pain 
with any attempted anterior, inferior or posterior 
instability tests.  He was able to hold his arm up against 
gravity and against resistance.  He was diagnosed with 
questionable subluxation of the shoulder with an excellent 
mechanism versus aggravation of a rotator cuff tendonitis.  

In the December 1999 record the veteran complained that his 
whole shoulder hurt.  He also complained of radiating pain 
down his arm, however he had no numbness or tingling.  He 
described the disorder as feeling like the shoulder went in 
and out of joint.  

On examination, the shoulder appeared to be located.  There 
was no gross laxity.  He had full range of motion.  He was 
well muscled with no evidence of any atrophy.  Further, there 
was no rotator cuff tear or tendonitis.  

The examiner concluded that the veteran suffered from 
possible residual strain versus subluxation of the shoulder.  
He recommended aggressive therapy and prescribed anti-
inflammatory medication.  

From January 2000 to October 2003, the veteran received 
treatment in a VA medical facility for his low back and right 
shoulder disorders.  

During a January 2000 VA examination, the veteran reported 
that he fell from a truck in 1995 and injured his back and 
shoulder.  Since that time he claimed to have low back pain.  
He underwent several months of physical therapy in 1996 
without significant relief of his back pain.  

The X-ray studies at the time revealed no fracture, 
dislocation or degenerative changes.  He was diagnosed with 
bad muscle sprain.  

The veteran reported that he was prescribed pain medications 
for his back condition, but currently was not taking any of 
the prescribed medication.  He used a heating pad to relieve 
the back pain.  He reported the pain as a constant pain in 
his low back that was worse on the left side.  

The pain was aggravated by such activities as lifting, 
bending and prolonged walking or sitting.  During 
exacerbations of pain, the veteran reported that his job 
activities and activities of daily living were limited.  He 
denied radiation of pain to the lower extremities.  
Additionally, he denied bowel and bladder incontinence.  

On examination, the veteran demonstrated a normal, symmetric 
and stable gait.  He took small steps during walking.  He was 
able to bilateral toe and heel walk without any difficulty.  
His lumbar spine was without gross deformity.  

He had limitation in range of motion with flexion to 60 
degrees, extension to 25 degrees, and lateral flexion to 25 
and 30 degrees on the right and left, respectively.  He had 
severe tenderness on palpation in the paraspinal area at L4-5 
on the left side.  

The examiner noted the range of motion of the lumbar spine 
was limited because the veteran was experiencing severe pain 
in range of motion testing.  His range of motion was 
decreased with repetitive motion.  In general, the examiner 
found that the veteran had left low back paraspinal pain and 
tenderness with muscle spasms in that area.  

There was no radiation of pain to the lower extremities.  
Stress test was negative, bilaterally.  However, his straight 
leg raise testing on the left side aggravated the pain on his 
left paraspinal area.  Sensation in the lower extremities was 
full and intact.  

The diagnosis of low back muscle strain was confirmed.  As 
noted, the examiner commented that the range of motion in the 
lumbar spine was additionally limited by severe pain, fatigue 
and repetitive movement.  There was no evidence of 
incoordination.  The veteran was unable to run and had to 
walk with a slow gait.  

In a January 2003 VA treatment record, the veteran reported 
having a history of right shoulder pain status post surgery 
and low back pain as a result of an accident in service.  He 
complained that he was unable to sit more than thirty 
minutes.  He denied any paresthesis, numbness or urinary 
problems.  He was not on any medication.  

On examination, the veteran was unable to flex, extend or 
rotate his spine without having pain.  His ability to sit 
down in and rise from a chair was markedly compromised.  He 
was diagnosed with chronic low back pain superimposed with 
acute low back pain.  

The veteran was to refrain from work for two weeks.  He was 
advised to apply ice and moist heat to his low back to 
relieve the pain.  Additionally, he was prescribed pain 
medication for his back pain.   

In the October 2003 treatment record, the veteran complained 
of progressively worsening pain between his shoulder blades 
and low back since August 2003.  He also reported an 
occasional numbness and tingling down his left leg.  He 
complained that he could not walk long distances without 
taking muscle relaxers.  

On examination, the veteran had tenderness over the 
paravertebral muscles T2-T5 and L4-S1.  He had no 
deformities, ecchymosis or erythema noted.  He had full range 
of motion in all extremities.  Neurovascular status of 
extremities was intact.  

From February 2005 to February 2006 the veteran received 
treatment at the VA medical facility for his back and right 
shoulder disorders.  During an April 2005 VA examination, the 
veteran reported a constant, moderate pain in his upper 
lumbar back.  He reported that he experienced flares of pain 
after overexertion.  

He worked in construction, tagging beams.  Due to his back 
condition, he was given a lighter job as cleanup guy and 
worked only part time five days a week.  He reported that his 
flares of back pain required a day and a half of bed rest.  

The veteran experienced an occasional numbness in his left 
leg that lasted only a few minutes.  He wore a back brace 
when he went to work and used an assistive device.  He took 
prescribed medication to help relive the pain while he was at 
work.  He could not walk a mile, stand for an hour, or sit 
for more than sixty minutes without back pain.  

On examination, his gait and posture were normal.  There was 
a paraspinal muscle spasm on the left side.  He was tender on 
palpation on the upper lumbar or lower thoracic area.  He had 
forward flexion to 65 degrees, backward extension to 20 
degrees with pain, lateral flexion to 30 degrees, 
bilaterally, with pain at extremes, and lateral rotation to 
30 degrees, bilaterally.  

There was no additional limitation of motion after repetitive 
movement, nor was there weakened movement, easy fatigability, 
lack of endurance or incoordination.  

The veteran's motor strength in the lower extremities was 
full, and sensation was intact.  He could not play sports 
anymore because of his back disorder, but the rest of his 
activities of daily living were not affected by his back 
pain.  Bowel, bladder and sex function were not affected.  
The back pain did not radiate into the extremities.  

The X-ray studies of the lumbar spine was negative.  There 
was no acute fracture or dislocation of the lumbar spine.  
The veteran was diagnosed with lumbar strain.  

A July 2005 MRI of the lumbar spine showed that alignment of 
the lumbar spine appeared normal.  There was a diffuse 
moderate congenital lumbar canal stenosis.  At the L3-L4 and 
L4-L5 levels, there was mild broad based disc bulges.  Mild 
bilateral facet hypertrophy caused the moderate central canal 
stenosis and mild narrowing of the neural foramina.  The 
conclusion was that the veteran suffered from mild 
degenerative disease of the lumbar spine, superimposed on the 
moderate congenital lumbar canal stenosis.  

An MRI of the right shoulder showed that the 
acromioclavicular joint demonstrated no significant 
osteophytic spurs or fibrous overgrowth of the capsule.  The 
acromion had a roughening to its undersurface, was horizontal 
in its orientation, and level with the clavicle.  

The evaluation of the rotator cuff demonstrated a partial 
undersurface tear at the anterior leading edge with fraying 
and fibrillation of the tendon.  High T2 signal within the 
distal tendon near its insertion on the greater tuberosity 
was present suggestive of a small full thickness tear.  His 
rotator cuff muscles were normal in size and signal 
intensity, and rotator cuff interval, glenoid labrum and 
glenohumeral ligaments were normal.  

There were no significant osseous abnormalities.  Bone marrow 
was normal with no evidence of fracture or degenerative 
changes.  The articular cartilage of the glenohumeral joint 
was normal.  There was a small subacromial bursal collection 
present.  There was evidence of axillary adenopathy or masses 
or suprascapular nerve entrapment.  

The veteran was diagnosed with high grade partial insertional 
tear at the anterior leading edge of the supraspinatus tendon 
with findings suspicious for a small full thickness tear near 
its insertion.  

During a September 2006 VA examination, the veteran 
complained of increasing pain in his right shoulder.  He 
reported that the pain ranged in intensity from 3-10 out of 
10 and that he had weakness, stiffness and swelling of the 
right shoulder.  

He had an occasional giving away of the shoulder.  He did not 
have a history of locking.  He took over-the-counter 
medication to treat the pain, but had previously been 
prescribed medication for the pain.  

The veteran had flares of pain when he used the right upper 
extremity on a daily basis that lasted two to three hours.  
Flares of pain were relieved by rest and medication.  During 
flares of pain use of the upper extremity was very limited 
and restricted which affected his activities of daily living.  

He reported that pain in his back was more localized from the 
thoracic region down to the lumbar region.  He reported that 
the pain in his back was also becoming worse with intensity 
ranging from 7-10 out of 10.  Advil and Tylenol provided 
partial relief of his pains.  

The flares of pain were precipitated by standing in excess of 
one hour or sitting more than 45 minutes.  Flares occurred 
every two days and lasted several hours.  Flares of pain were 
relieved with medication or his lying on his back or stomach 
with his legs elevated.  

The veteran reported having an intermittent numbness of the 
whole right lower extremity and occasional weakness of the 
right leg.  He denied having any bladder or bowel 
incontinence or sexual dysfunction.  

The veteran used a cane for ambulation and had a back brace 
that he used on an as needed basis.  His back condition did 
not interfere with activities of daily living, and he had not 
had any incapacitating episodes in the past twelve months.  

An examination of his right shoulder showed no wasting of the 
supraspinatus or scapular musculature.  He had slight 
crepitus over the right shoulder.  He was tender on palpation 
of the greater tuberosity of the humerus at the insertion of 
the supraspinatus.  He had a positive impingement test.  

Neurovascularly, the veteran's right upper extremity was 
intact.  His range of motion testing revealed forward flexion 
0 to 130 degrees with pain at 90 degrees; abduction 0 to 130 
degrees with pain at 90 degrees; external rotation to 0 to 90 
degrees without pain; and internal rotation 0 to 45 degrees 
with pain at 45 degrees.  

The range of motion testing in the thoracolumbar spine 
revealed flexion 0 to 70 degrees with pain at 70 degrees; 
extension 0 to 20 degrees with pain at 20 degrees; lateral 
rotation and lateral flexion 0 to 30 degrees bilaterally 
without pain.  

The straight leg raising test was positive for back pain, 
bilaterally.  There were no sensory, reflex or motor defects.  
Additionally there was no thoracolumbar spasm.  
Neurovascularly, the lower extremities were intact.  

The examiner noted the results of the July 2005 MRI of the 
right shoulder and back.  The veteran was diagnosed with 
impingement syndrome of the right shoulder with tear of the 
supraspinatus and degenerative spondyloarthritis of the 
lumbar spine with spinal stenosis and slight bulging disc.  


III.	Right shoulder impingement

The RO has assigned the veteran's 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the veteran is 
right handed, the criteria for a major joint apply.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of motion of a major arm at shoulder 
level.  A 30 percent evaluation is in order for limitation of 
motion of the arm midway between the side and shoulder 
level.  A 40 percent evaluation contemplates limitation of 
motion of the arm to 25 degrees from the side.  

The Board has applied all of the noted criteria to the case 
at hand.  However, the veteran's symptomatology (forward 
flexion to 130 degrees; abduction to 130 degrees; external 
rotation to 90 degrees; and internal rotation 45 degrees) 
cannot equate to limitation of motion of the arm midway 
between side and shoulder level.  Thus an evaluation in 
excess of 20 percent is not warranted.  

The Board is aware the veteran experienced pain which limited 
his range of motion.  However, this pain is not shown to 
limit the veteran's range of movement to a point midway 
between side and shoulder level.  

There is no evidence of favorable anklyosis of the 
scapulohumeral articulation with abduction limited to 60 
degrees or recurrent dislocation of the shoulder at the 
scapulohumeral joint.  Thus, no other criteria contemplating 
the shoulder joint allow for an evaluation in excess of 20 
percent.  

Overall, the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for the 
service-connected right shoulder disability.  Accordingly, 
the appeal is denied.  


IV.	Lumbosacral strain

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  Criteria for 
evaluating spine disorders manifested by intervertebral disc 
syndrome were revised effective on September 23, 2002.  

The diagnostic criteria for evaluating spine disorders have 
recently been revised, effective on September 26, 2003.  This 
further revision incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral strain, a 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

The Board notes when a veteran's claim is pending at the time 
that regulatory amendments are made to the applicable 
diagnostic code sections, he is entitled to application of 
the rating criteria most favorable to his claim.  Diorio v. 
Nicholson, No. 03-1889 (U.S. Vet. App. July 18, 2006).  

However, given the symptomatology (including flexion forward 
of 70 degrees; extension of 20 degrees; lateral flexion of 30 
degrees to the right and left respectively; and rotation of 
30 degrees to the right and left respectively), there is no 
evidence of severe lumbosacral strain as contemplated by the 
old provision of Diagnostic Code 5295.  38 C.F.R. §§ 4.40, 
4.45.  

Additionally, as there is no additional limitation of motion 
after repetitive movement, or weakened movement, easy 
fatigability, lack of endurance, or incoordination; nor did 
the back pain interfere with activities of daily living; nor 
does the veteran suffer from favorable ankylosis of the 
lumbar spine, thus an evaluation in excess of 20 percent is 
not warranted under any other provisions of the old 
diagnostic criteria contemplating the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  

Under the new criteria, the Board is unable to find evidence 
that he is suffering from a disability picture consistent 
with forward flexion of the thoracolumbar spine 30 degrees or 
less or intervertebral disc syndrome manifested by periods of 
incapacitating episodes that last at least 2 weeks in the 
past year.  Thus, an evaluation in excess of 20 percent 
cannot be applied under the revised criteria either.  

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the service-connected lumbosacral strain.  Accordingly the 
appeal is denied.  



ORDER

An increased rating in excess of 20 percent for the service-
connected right shoulder impingement is denied.  

An increased rating in excess of 20 percent for the service-
connected lumbosacral strain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


